Title: [Diary entry: 26 August 1785]
From: Washington, George
To: 

Friday 26th. Mercury at 72 in the Morng.— at Noon and 76 at Night. Clear with but little wind at any time of the day. A Mr. Mar⟨t⟩el (or some such name) a Frenchman came in and dined, and just before dinner Mr. Arthur Lee, and Mr. P. Fendall got here; all of whom went away after it was over. In the Afternoon—Doctr. Marshall and his Sister, and Miss Hanson crossed the River, drank Tea, and returned. Received 63 Bushels of Stone Lime from Loudoun for which I paid 2/6 pr. Bushl. & allowed 18/ for the difference of coming to this place instead of going to Alexandria. My Boat brot. home another 100 Bushels of Salt from Alexandria and two Casks of 30d. Nails containing upwards of 13 M. The Cask of 20d. Nails which were brot. home on Wednesday, being returned. 